J-S19033-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 WELLS FARGO BANK NA, AS                :   IN THE SUPERIOR COURT OF
 TRUSTEE, ON BEHALF OF THE              :         PENNSYLVANIA
 REGISTERED CERTIFICATE HOLDERS         :
 OF FIRST FRANKLIN MORTGAGE             :
 LOAN TRUST 2004-FF-4, MORTGAGE         :
 PASS-THROUGH CERTIFICATES,             :
 SERIES 2004-FF-4                       :
                                        :
                                        :
              v.                        :
                                        :
                                        :
 JOHN J. FONASH, III AND MARLENE        :
 R. FONASH,                             :
                                        :
                   Appellants           :        No. 3311 EDA 2019

            Appeal from the Order Entered September 24, 2019
               in the Court of Common Pleas of Montgomery
                County Civil Division at No(s): 2018-24445

BEFORE: BOWES, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                              Filed: June 11, 2020

     John J. Fonash, III (“John”), and Marlene R. Fonash (collectively, the

“Fonashes”) appeal from the Order granting the Motion for Summary

Judgment filed by Wells Fargo Bank N.A., as Trustee, on behalf of the

certificate holders of First Franklin Mortgage Loan Trust 2004-FF-4, Mortgage

Pass-Through Certificates, Series 2004-FF-4 (“Wells Fargo”), and entering

judgment in favor of Wells Fargo, and against the Fonashes, in a mortgage

foreclosure action with respect to property located at 101 Ridgeway Road,

North Wales, Pennsylvania (“the Property”). We affirm.
J-S19033-20


        On March 6, 2004, John entered into a home mortgage loan transaction

with First Franklin Financial Corporation (“First Franklin”), wherein John

executed a Note (“the Note”) in favor of First Franklin in the amount of

$307,200.00, plus interest.         The Note provides for monthly payments of

$2,095.65, to commence on May 1, 2004, and an interest rate of 7.25% per

annum. The Note also specifies a maturity date of April 1, 2034, at which

time any outstanding balance shall be paid in full. On the same date, the

Fonashes1 executed a mortgage on the Property to secure the Note, which

was recorded in the Montgomery County Recorder of Deeds Office on April 1,

2004 (the Note and mortgage will hereinafter be referred to collectively as

“the Mortgage”).

        First Franklin assigned the Mortgage to Wells Fargo on July 23, 2008,

and Wells Fargo recorded the assignment on August 8, 2008.

        The Fonashes defaulted on the Mortgage by failing to tender the

payment due on April 1, 2018, and each month thereafter. The Fonashes

were provided with Act 91 Notice2 of Wells Fargo’s intent to foreclose on the

Mortgage.



____________________________________________


1Although only John signed the Note, both parties are named on the mortgage
document.

2   See 35 P.S. § 1680.401(c) et seq.




                                           -2-
J-S19033-20


        On October 19, 2018, Wells Fargo filed a Complaint in mortgage

foreclosure,3 appending thereto the Mortgage and Act 91 Notice.               The

Fonashes filed an Answer and New Matter on January 3, 2019. Wells Fargo

filed a Reply.

        On August 9, 2019, Wells Fargo filed a Motion for Summary Judgment,

alleging that there were no genuine issues of material fact in dispute. The

Fonashes filed an Answer on September 9, 2019. By Order dated September

23, 2019,4 the trial court granted summary judgment in favor of Wells Fargo,

and awarded Wells Fargo an in rem judgment in the amount of $271,456.87,

plus $45.15 interest per diem accruing after July 1, 2019, and other costs and

charges collectable under the Mortgage.

        The Fonashes filed a timely Notice of Appeal and a court-ordered

Pa.R.A.P. 1925(b) Concise Statement of errors complained of on appeal.

        The Fonashes now raise the following issues for our review:

        1. Did the [trial c]ourt improperly grant summary judgment when
        [Wells Fargo] did not establish that there is no genuine issue of
        material fact?

        2. Has [Wells Fargo] met its burden to prove its allegation that it
        has rights by way of assignment[?]

____________________________________________


3 The Complaint and verification attached thereto identify Select Portfolio
Servicing, Inc. (“Select Portfolio”), as Wells Fargo’s servicing agent and
attorney-in-fact.

4   The Order was docketed on September 24, 2019.




                                           -3-
J-S19033-20


       3. Is the [c]ourt’s grant of summary judgment in violation of the
       Nanty-Glo[5] rule insofar as it violates the legal prohibition
       against trial by testimonial affidavit?

Brief for Appellants at 4 (footnote added).

       Our scope and standard of review in evaluating a trial court’s grant of

summary judgment are well settled:

       In reviewing an order granting summary judgment, our scope of
       review is plenary…. An appellate court may reverse the entry of
       a summary judgment only where it finds that the lower court erred
       in concluding that the matter presented no genuine issue as to
       any material fact and that it is clear that the moving party was
       entitled to a judgment as a matter of law. In making this
       assessment, we view the record in the light most favorable to the
       nonmoving party, and all doubts as to the existence of a genuine
       issue of material fact must be resolved against the moving party.
       As our inquiry involves solely questions of law, our review is de
       novo.

Gerber v. Piergrossi, 142 A.3d 854, 858 (Pa. Super. 2016) (citation

omitted).

       In their first claim, the Fonashes assert that Wells Fargo failed to

demonstrate that there are no genuine issues of material fact. See Brief for

Appellants at 7-10. Citing Wells Fargo’s reliance on Pa.R.C.P. 1029(c)6, the

Fonashes claim that “Wells Fargo [] fails to demonstrate, in any way, how it



____________________________________________


5See Borough of Nanty-Glo v. Am. Surety Co. of N.Y., 163 A. 523 (Pa.
1932).

6 Pennsylvania Rule of Civil Procedure 1029(c) provides that “[a] statement
by a party that after reasonable investigation the party is without knowledge
or information sufficient to form a belief as to the truth of an averment shall
have the effect of a denial.” Pa.R.C.P. 1029(c).

                                           -4-
J-S19033-20


is clear that the [Fonahses] must know the truth or falsity of the allegations

that are denied for lack of knowledge.” Brief for Appellants at 7. According

to the Fonashes, “Wells Fargo has no basis for its conclusory averment that

the borrowers must know the truth of the circumstances and details of any

alleged assignment of the loan in question.” Id. at 8. The Fonashes argue

that they had reason to challenge the allegations in the Complaint for the

following reasons:

       The loan was, at inception, made by [First Franklin;]

       All payments in any pertinent time period have been made to
      Select Portfolio[;]

       [] Wells Fargo claims to be an assignee as of July of 2008[;]

       Wells Fargo is a stranger to the [Fonashes,] who have had no
      dealings with said company[;]

       No explanation exists of record to explain how the same plaintiff,
      Wells Fargo, could have filed suit against the [Fonashes] on the
      same alleged obligation in 2007 – when the [Fonashes’] own
      allegations suggest that it had no legally cognizable interests until
      2008[;]

       If Wells Fargo sued the [Fonashes] in 2007 without a legal right
      to do so, why should the [c]ourt assume that they presently have
      that right, without proof beyond [Wells Fargo’s] mere inconsistent
      allegations[; and]

       The [Fonashes] have the right to challenge the veracity of facts
      purportedly established only by [Wells Fargo’s] self-serving
      [A]ffidavit, especially where i) there can be no expectation that
      the [Fonashes] could have any first-hand knowledge regarding
      alleged assignments of a loan obligation, and ii) [Wells Fargo’s]
      past averments serve to contradict its present allegations.

Id. at 9-10.



                                      -5-
J-S19033-20


      In its Opinion, the trial court set forth the relevant law and addressed

this claim as follows:

             “In an action on a note or bond secured by a mortgage, a
      plaintiff presents a prima facie case by showing the execution and
      delivery of the [note] and its nonpayment….” CoreStates Bank,
      N.A. v. Cutillo, 723 A.2d 1053, 1056 (Pa. Super. [] 1999)
      (quoting Philadelphia Workingmen’s Sav. Loan & Gldg. Ass’n
      v. Wurzel, 49 A.2d 55, 57 (Pa. 1946)). In an action for mortgage
      foreclosure, the entry of summary judgment in proper “if the
      mortgagors admit that the mortgage is in default, that they have
      failed to pay interest on the obligation, and that the recorded
      mortgage is in the specified amount.”            Cunningham v.
      McWilliams, 714 A.2d 1054, 1057 (Pa. Super. [] 1998) (citing
      Landau v. Western [Pa. Nat’l] Bank, 282 A.2d 335, 340 (Pa.
      1971)). Granting summary judgment in a foreclosure action is
      still proper even if the mortgagors have not admitted the total
      amount of indebtedness. Id.

              In this case, [Wells Fargo] established that there were no
      genuine issues of any material fact as to a necessary element of
      the cause of action, making a prima facie case for mortgage
      foreclosure. [The Fonashes], meanwhile, failed to meet their
      burden of proving the existence of any genuine issues. [The
      Fonashes] executed and delivered the Note to First Franklin …,
      then secured their obligations under the [N]ote by executing,
      delivering, and recording a [m]ortgage—a copy of which was
      attached to [Wells Fargo’s] Complaint and Motion for Summary
      Judgment.       [Wells Fargo] was the current mortgagee and
      possessor of the original Note by way of assignment at the time it
      filed its Complaint, attaching a copy of the Note to its Complaint
      and Motion for Summary Judgment. [Wells Fargo] is the recorded
      assignee of the Mortgage, having recorded its [a]ssignment of
      Mortgage from First Franklin … on July 23, 2008, before it filed its
      Complaint. [Wells Fargo] attached to its Motion for Summary
      Judgment a copy of its recorded [a]ssignment of Mortgage with
      the seal of the Recorder’s Office.

            “Averments in a pleading to which a responsive pleading is
      required are admitted when not denied specifically or by
      necessary implication. A general denial or a demand for proof
      … shall have the effect of an admission.” Pa.R.C.P. [] 1029(b)
      (emphasis added). Statements that a party is without knowledge

                                     -6-
J-S19033-20


     or information sufficient to form a belief as to the truth of an
     averment after reasonable investigation shall have the effect of a
     denial. Pa.R.C.P. [] 1029(c). However, “[r]eliance on [Pa.R.C.P.
     1029(c)] does not excuse a failure to admit or deny a factual
     allegation when it is clear that the pleader must know
     whether a particular allegation is true or false.”             Id.
     (emphasis added); see also Cercone v. Cercone, … 386 A.2d 1,
     4 ([Pa. Super.] 1978)).

            In [the Fonashes’] Answer, they admit the elements
     required for [Wells Fargo] to establish summary judgment in a
     mortgage foreclosure action by either demanding proof or
     otherwise failing to admit or deny factual allegations[,] when it is
     clear that [the Fonashes] must know whether [Wells Fargo’s]
     allegations are true or false. Specifically, in their Answer, [the
     Fonashes] generally deny that the [M]ortgage is in default as of
     April 1, 2018, that they have failed to pay interest, and that the
     [M]ortgage is in the specified amount as “incorrect conclusions of
     law” and demand proof regarding these averments. [See Answer,
     1/3/19, ¶¶ 9-11.] [The Fonashes] also generally deny [Wells
     Fargo’s] averments that [the Fonashes] executed the Mortgage,
     that the Mortgage secures the real property as the specified
     address, that [Wells Fargo] holds the [N]ote, and that [Wells
     Fargo] is the proper assignee, all by way of claiming lack of
     knowledge after reasonable investigation, requiring proof, and
     denying as conclusions of law. [See id. ¶¶ 4-7.] In answering
     [Wells Fargo’s] Complaint in this way [the Fonashes’] answers are
     deemed admissions, as [the Fonashes] cannot claim to have no
     knowledge of executing the [M]ortgage, that the [M]ortgage
     secures the specific real property, that the [M]ortgage is in
     default, that they have failed to pay interest on the obligation, or
     that the [M]ortgage is in the specific amount, when [Wells Fargo]
     either attached documentation to the Complaint proving such
     averments[,] or the information was readily ascertainable by [the
     Fonashes]—either as public record or [by] other investigation.
     See Pa.R.C.P. [] 1029(c); Cercone[, 386 A.2d at 4].

           … [Further,] … [the Fonashes’] [N]ew [M]atter fails to raise
     any genuine issues of material fact. “The material facts on which
     a cause of action or defense is based shall be stated in a concise
     and summary form.” Pa.R.C.P. [] 1019(a) (emphasis added). “A
     party may set forth as new matter any other material facts which
     are not merely denials of the averments of the preceding
     pleading.” Pa.R.C.P. [] 1030 (emphasis added). Here, [the

                                    -7-
J-S19033-20


      Fonashes’s N]ew [M]atter is a barebones list of statutes and other
      defenses, devoid of material facts to meet the requisite level of
      specificity demanded by Pa.R.C.P. [] 1019(a) and Pa.R.C.P. []
      1030. In addition, [the Fonashes’ N]ew [M]atter is deficient on its
      merits, lacking the particularity required ….

            Finally, “the non-moving party may not rest upon
      averments contained in its pleadings; the non-moving party must
      demonstrate that there is a genuine issue for trial.” Accu-
      Weather, Inc. v. Prospect Commc’ns, Inc., 644 A.2d 1251,
      1254 (Pa. Super. [] 1994) (citing Overly v. Kass, 554 A.2d 970,
      972 (Pa. Super. [] 1989)). [The Fonashes] had the burden of
      proving a genuine issue of material fact[,] but instead rested on
      the averments in their pleadings, only specifically raising [Wells
      Fargo’s]] lack of standing as a genuine issue of material fact ….
      Nowhere in [the Fonashes’] response in opposition to [Wells
      Fargo’s] Motion for Summary Judgment do [the Fonashes]
      actually produce evidence to raise a factual question as to whether
      the [M]ortgage is in default, whether they executed the [N]ote
      and mortgage, or whether the amount due is incorrect. Based on
      the inability of [the Fonashes] to adduce sufficient evidence to
      defend against summary judgment, this [c]ourt had no choice but
      to grant summary judgment as to [Wells Fargo].

Trial Court Opinion, 12/23/19, at 5-8 (some citations to record omitted).

      Upon review, we agree with the trial court’s analysis and conclusion.

The record confirms that Wells Fargo established a prima facie case for

mortgage foreclosure, and the Fonashes failed to raise a genuine issue of

material fact. Because the trial court did not err or abuse its discretion in

granting summary judgment, this claim fails.

      In their second claim, the Fonashes contend that Wells Fargo failed to

establish that it is the proper party in interest to bring a mortgage foreclosure

action against them. See Brief for Appellants at 10-13. The Fonashes again

point to an action previously filed against them by Wells Fargo in 2007. Id.


                                      -8-
J-S19033-20


at 12.   The Fonashes also “deny that there has been a proper or timely

assignment of the mortgage….” Id.

      “The holder of a mortgage has the right, upon default, to bring a

foreclosure action.” Bank of America, N.A. v. Gibson, 102 A.3d 462, 464

(Pa. Super. 2014); see also CitiMortgage, Inc. v. Barbezat, 131 A.3d 65,

68 (Pa. Super. 2016) (stating that “[i]n a mortgage foreclosure action, the

mortgagee is the real party in interest.”). In a foreclosure action, a plaintiff

can prove standing either by showing that it (i) originated or was assigned the

mortgage, or (ii) is the holder of the note specifically indorsed to it or indorsed

in blank. See J.P. Morgan Chase Bank, N.A. v. Murray, 63 A.3d 1258,

1267-68, n.6 (Pa. Super. 2013); see also Barbezat, 131 A.3d at 69 (stating

that “[w]here an assignment is effective, the assignee stands in the shoes of

the assignor and assumes all of his rights.”).

      Here, Wells Fargo attached to its Complaint a copy of the Note and

Mortgage executed in favor of First Franklin.        See Complaint, 10/19/18,

Exhibits A, B. Wells Fargo also attached to its Motion for Summary Judgment

a copy of First Franklin’s assignment of the Mortgage to Wells Fargo. See

Motion for Summary Judgment, 8/9/19, Exhibit E (assignment from First

Franklin to Wells Fargo, executed on July 23, 2008, and recorded on August

8, 2008). Therefore, the evidence of record establishes that Wells Fargo holds

the Mortgage by way of assignment, and the Fonashes failed to offer evidence

in opposition to establish a genuine issue of material fact regarding the validity


                                       -9-
J-S19033-20


of the assignment.7 See Murray, supra; see also Gerber, 142 A.3d at 860

(concluding that, where the evidence of record established that appellees held

the mortgage by valid assignment, and appellants offered no evidence to

establish a genuine issue of material fact, the trial court did not err by granting

summary judgment in favor of appellees). Therefore, the Fonashes are not

entitled to relief on this claim.

       In their final claim, the Fonashes argue that the trial court’s grant of

summary judgment violates the Nanty-Glo rule against trial by testimonial

affidavit. Brief for Appellants at 13-14.

       This argument has not been sufficiently developed for our review.

Although the Fonashes identify the Nanty-Glo rule, they failed to include any

explanation of why they believe the trial court violated this rule in granting

summary judgment.          Therefore, the Fonashes’ final claim is waived.    See

Pa.R.A.P. 2119(a); see also Bombar v. West Am. Ins. Co., 932 A.2d 78,

93 (Pa. Super. 2007) (stating that “[t]his Court will not act as counsel and will

not develop arguments on behalf of an appellant.”).

       Moreover, the trial court aptly summarized the relevant law, as well as

its reasoning on the matter as follows:



____________________________________________


7 In its Opinion, the trial court concluded that Wells Fargo had standing both
as the holder of the Note and by assignment. See Trial Court Opinion,
12/23/19, at 8-13. While we have not separately addressed Wells Fargo’s
standing as the holder of the Note, we agree with the trial court’s
determination. See id. at 10-11.

                                          - 10 -
J-S19033-20


       “The function of the summary judgment proceedings is to avoid a
       useless trial but is not, and cannot, be used to provide for trial by
       affidavits or trial by depositions. That trial by testimonial affidavit
       is prohibited cannot be emphasized too strongly.” DeArmitt v.
       New York Life Ins. Co., 73 A.3d 578, 595 (Pa. Super. [] 2013).
       “Oral testimony alone, either through testimonial affidavits or
       depositions, of the moving party or the moving party’s witnesses,
       even if uncontradicted, is generally insufficient to establish the
       absence of a genuine issue of material fact.” Pa.R.C.P. [] 1035.2
       cmt. (citing Nanty-Glo[, supra]; Penn Center House, Inc. v.
       Hoffman, 553 A.2d 900 (Pa. 1989)); see also Dudley v. USX
       Corp., 606 A.2d 916, 918 (Pa. Super. [] 1991). “If, however, the
       moving party supports its motion for summary judgment with
       admissions by the opposing party, Nanty-Glo does not bar entry
       of summary judgment.” DeArmitt, 73 A.3d at 595 …. This
       [c]ourt finds no application of the Nanty-Glo rule to the facts of
       the case at bar.

              While it is true that [Wells Fargo] attached an Affidavit[8] in
       Support of the Motion for Summary Judgment signed by [an
       officer of Select Portfolio], this [c]ourt does not find that this
       Affidavit was necessary for [Wells Fargo] to establish the non-
       existence of genuine issues of material fact. … [Wells Fargo]
       established that it was entitled to enforce the Note and Mortgage,
       by way of [its] possession of the original Note. [Wells Fargo]
       attached the Note and Mortgage as exhibits to the original
       [C]omplaint and attached a copy of the assignment of Mortgage
       to its Motion for Summary Judgment. Even without relying on the
       statements in the Affidavit confirming possession of the original
       [N]ote and the total amount due, this [c]ourt finds that [Wells
       Fargo] advanced sufficient evidence to establish a prima facie case
       in mortgage foreclosure[,] and that [the Fonashes] failed to meet
       their burden of raising any genuine issues of material fact in
       response. Thus, because [Wells Fargo] adequately supported its
       [M]otion for [S]ummary [J]udgment with admissions by [the
       Fonashes] and documents to make a prima facie case for
       mortgage foreclosure—even without reliance on the testimonial
       [A]ffidavit—the Nanty-Glo rule will not bar entry of summary
       judgment.
____________________________________________


8In the Affidavit, a Select Portfolio officer explained Select Portfolio’s role as
Wells Fargo’s mortgage servicer and set forth an itemized explanation of the
balance due under the Mortgage.

                                          - 11 -
J-S19033-20



Trial Court Opinion, 12/23/19, at 13-14 (footnote added).

      We agree with the sound reasoning of the trial court.     Even if the

Fonashes had adequately developed their final claim for our review, we would

affirm on the basis of the trial court’s reasoning. See id.

      Based upon the foregoing, we affirm the trial court’s Order granting

summary judgment in favor of Wells Fargo.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/11/20




                                    - 12 -